Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Thien Quoc Nguyen, Appellant                          Appeal from the 19th District Court of
                                                       McLennan County, Texas (Tr. Ct. No. 2012-
 No. 06-15-00127-CR         v.                         2444-C1). Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Thien Quoc Nguyen, pay all costs of this appeal.




                                                      RENDERED NOVEMBER 9, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk